Order entered January 9, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00026-CV

                               IN RE REBECCA DONDERO, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relator’s motion for temporary relief as moot. We ORDER relator to bear the costs

of this original proceeding.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE